Title: The American Commissioners to Benjamin Gunnison, 14 January 1779
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Gunnison, Benjamin


Sir.
Passi Jany. 14th 1779
We have written to Mr John Daniel Schweighauser of Nantes, to receive your Cargo and dispose of it; but he writes us that he is apprehensive you will require a Letter from us to you.
This is therefore to authorize and direct you to deliver, the Cargo of the Morris to Mr. Schweighauser or his Agent, and to follow his directions concerning your future Conduct, provided they be consistent with any orders you may have from Congress, or any Committee of Congress. We are Sir your most obedient & very humble Servants
B FranklinArthur LeeJohn Adams
Capt. Benja. Gunnisson of the Morris
